Case 17-07511        Doc 51     Filed 03/19/19     Entered 03/19/19 12:16:58          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-07511
         James David Ehlen

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/10/2017.

         2) The plan was confirmed on 07/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/27/2019.

         5) The case was converted on 03/06/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,300.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-07511       Doc 51     Filed 03/19/19    Entered 03/19/19 12:16:58                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor            $11,990.00
        Less amount refunded to debtor                          $12.09

 NET RECEIPTS:                                                                                 $11,977.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,810.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $664.53
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,474.53

 Attorney fees paid and disclosed by debtor:               $190.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                Unsecured           0.00      2,502.66         2,502.66        532.58        0.00
 BANK OF AMERICA               Unsecured      5,676.00       5,925.24         5,925.24      1,260.90        0.00
 CENLAR FSB                    Secured        1,189.60       1,189.60         1,189.60      1,189.60        0.00
 CENLAR FSB                    Secured             0.00          0.00             0.00           0.00       0.00
 CERTIFIED SERVICES INC        Unsecured         140.00        140.00           140.00          17.70       0.00
 LVNV FUNDING                  Unsecured      9,322.00       9,392.70         9,392.70      1,998.78        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,961.00       2,118.56         2,118.56        450.83        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      5,083.00       5,389.68         5,389.68      1,146.92        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,243.00       1,215.29         1,215.29        258.61        0.00
 QUANTUM3 GROUP                Unsecured         891.00      1,027.06         1,027.06        218.55        0.00
 TD BANK USA NA                Unsecured      1,847.00       2,015.52         2,015.52        428.91        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-07511        Doc 51      Filed 03/19/19     Entered 03/19/19 12:16:58              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $1,189.60          $1,189.60              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,189.60          $1,189.60              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,726.71          $6,313.78              $0.00


 Disbursements:

         Expenses of Administration                             $4,474.53
         Disbursements to Creditors                             $7,503.38

 TOTAL DISBURSEMENTS :                                                                      $11,977.91


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/19/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
